Title: From George Washington to John Hancock, 18 July 1777
From: Washington, George
To: Hancock, John



Sir
Camp at the Clove [N.Y.] July 18th 1777.

I just now received a Letter from Genl Schuyler of the 14th Inst. inclosing the Proceedings of the Council of War, which he alludes to, a Copy of which and of his Letter, I herewith transmit. He represents matters in a distressing point of view. I beleive they are bad—but, I hope, they are not so alarming as they are painted by him.
My Letter of the 12th would advise Congress, how far his demand of Necessaries had or would be complied with. In addition to the supplies then ordered, I directed, a day or Two after, Six Tons of Musquet Ball to be forwarded to him from peeks Kill with all possible expedition, which, I doubt, not, have arrived at Albany. As to sending him more Troops, than those mentioned in my Letter above referred to, It is not in my power; And I am persuaded, the force he now has with such Succour, as may be had from the Militia, if well conducted, would greatly, if not effectually stop Genl Burgoyne’s progress. Genl Arnold arrived here last Night and will set out this Evening for Albany. From his activity and disposition for Enterprize, I flatter myself, his presence and assistance in that Quarter, will be attended with happy consequences. I am well assured his utmost exertions will be employed to baffle the Enemy’s views, and wishing that they may succeed, I have the Honor to be with great respect Sir Yr Most Obedt sert

Go: Washington

